Citation Nr: 0326904	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  94-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In pertinent part, the RO denied service 
connection for left ear hearing loss and granted service 
connection for postoperative residuals of a pilonidal cyst 
and assigned a noncompensable rating.  The veteran appealed 
the denial of service connection for left ear hearing loss 
and the noncompensable rating and testified before hearing 
officer at the RO in March 1994.  The Board remanded the case 
to the RO in April 1996 and October 1997.  In August 1998, 
the RO assigned a 10 percent rating for postoperative 
residuals of a pilonidal cyst.  The veteran continued his 
appeal.  

In a decision dated in November 1998, the Board denied 
entitlement to service connection for left ear hearing loss 
and remanded the issue of entitlement to a rating in excess 
of 10 percent for postoperative residuals of a pilonidal cyst 
to the RO for additional development.  The veteran appealed 
the Board decision pertaining to service connection for left 
ear hearing loss to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated in April 2001, 
the Court vacated that part of the November 1998 Board 
decision that denied service connection for left ear hearing 
loss and remanded the matter to the Board for readjudication.  
In July 2002, the Board remanded the hearing loss service 
connection issue to the RO for scheduling of a hearing before 
the Board.  The veteran testified at a videoconference 
hearing, which was held before the undersigned in May 2003.  

The Board notes that the issue of entitlement to an initial 
rating in excess of 10 percent for postoperative residuals of 
a pilonidal cyst remains in remand status.  The Board refers 
this matter to the RO for action as appropriate.  




FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.  Medical evidence demonstrates that the veteran had left 
ear hearing loss at entrance into service and that the pre-
existing left ear hearing loss underwent an in-service 
increase in severity, which is related to the veteran's 
present hearing loss disability.  


CONCLUSION OF LAW

The veteran's pre-existing left ear hearing loss was 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through the February 1994 statement of the case, the veteran 
was informed of the requirements for service connection for 
his claimed disability.  VA examinations have been obtained, 
and veteran has submitted evidence in support of his claim.  
In view of the Board's decision, it finds that the notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  

The veteran has submitted evidence directly to the Board 
without waiver of RO consideration of that evidence.  The 
Board recognizes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in a recent decision, 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), has held invalid 
regulations that allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver, which is contrary to 38 U.S.C.A. § 7104(a) 
(West 2002).  (38 U.S.C.A. § 7104 requires that "[a]ll 
questions in a matter which . . . is subject to decision by 
the Secretary [of VA] shall be subject to review on appeal to 
the secretary.)  The Board finds, however, that in view of 
its decision granting the claim, there is no prejudice to the 
veteran in proceeding with this appeal without returning the 
case to the RO for consideration of the evidence added to the 
record.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran contends that his current left ear hearing loss 
is the result of his preexisting hearing loss having been 
aggravated in service.  He reports that in service he 
experienced prolonged exposure to intense noise while he was 
in training for Morse code for 4 months and after that while 
using headsets to take code and listen to non-Morse signals 
for the remainder of his 4 years in service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As 
is outlined in 38 C.F.R. § 3.303(a), service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  In 
this regard, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies, 500, 1000, 2000, 3000 or 4000 Hertz (Hz.) is 40 
decibels (db.) or higher or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000 or 
4000 Hz. are 26 db. or greater; or when speech recognition 
scores using the Maryland CNC Test are less that 94 percent.  
38 C.F.R. § 3.385 (2003).  

The veteran's service medical records show that on entrance 
examination in September 1968, audiological testing of the 
left ear revealed pure tone threshold levels of 0, -5, 0 and 
40 db. at 500, 1000, 2000 and 4000 Hz., respectively, which 
indicates that the veteran had left ear hearing loss at entry 
into service.  (The examination report indicates that no data 
was obtained at 3000 Hz.)  In June 1969, the veteran 
complained of ringing in both ears and said that taking code 
increased his tinnitus with pain in the right Eustachian 
tube.  On examination, both ears were within normal limits.  
The assessment was possible Eustachian tube blockage.  In a 
June 1969 referral to an ear, nose and throat clinic, it was 
noted that the veteran was currently having trouble 
distinguishing code characters in school, and an audiogram 
was requested.  At a June 1969 ear, nose and throat 
consultation, the physician stated that the veteran had a 
little loss in the left ear at 4000 to 8000 Hz. and that he 
had loss at enlistment.  The remaining records show the 
veteran was seen with complaints of headaches from time to 
time, and when he was seen in July 1970, he gave a history of 
ear infections.  The examiner noted that the tympanic 
membranes were scarred.  The November 1972 separation 
examination did not include audiometer readings.  The 
examiner reported the veteran's hearing was 15/15 for 
whispered voice in the left ear.  

The earliest post-service medical examination report 
available is the report of an April 1984 enlistment 
examination for the reserves.  At that time, no audiometer 
readings were obtained; left ear whispered voice hearing was 
reported as "good."  At an annual examination in February 
1985, thresholds were 10, 10, 0, 30 and 25 db. at 500, 1000, 
2000, 3000 and 4000 Hz., respectively.  A reference audiogram 
performed in May 1985 showed hearing threshold levels of 10, 
15, 10, 30 and 70 db. at the same respective frequencies.  At 
an annual physical examination in December 1986, the veteran 
gave a history of hearing loss.  The examiner reported the 
veteran's hearing was 15/15 for whispered voice in each ear.  
The diagnosis was history of hearing loss, and the examiner 
recommended the veteran wear hearing protection when around 
noise.  At an annual physical examination in October 1987, 
the veteran gave a history of hearing loss "from sound 
injury," but the examination report does not indicate that 
the examiner tested the veteran's hearing.  At an annual 
examination in December 1989, the examiner reported the 
veteran's hearing was 15/15 for whispered voice in each ear.

At the March 1994 hearing, the veteran testified that while 
in communications school, he was in class 11 hours a day for 
4 months and that during that time he was required to wear a 
headset with no volume control.  He testified that it was at 
that time that he started having problems hearing when he was 
away from class, and particularly had problems distinguishing 
conversation.  He testified that after the initial 4-month 
training until just before his discharge from service, he 
normally worked an 8-hour day as a radio operator, but 
sometimes worked as many as 16 hours in a 24-hour period.  He 
testified that during the last 31/2 years of service there was 
some volume control, but the constant noise was still there.  
He testified that he thought the first 4 months of training 
did the initial damage to his ear.  He testified that he knew 
he could not hear nearly as well when he came out of service 
as when he went in.  

At a February 1993 VA audiology examination, the veteran 
reported exposure to continual noise from headsets while 
using Morse code in service.  He also reported wearing 
hearing protection while hunting as a civilian.  He 
complained of decreased hearing sensitivity over the past 
twenty years, with worsening in the past two years.  Left ear 
pure tone thresholds were 10, 10, 10, 30 and 65 db. at 500, 
1000, 2000, 3000 and 4000 Hz., respectively.  At a VA 
audiology examination in September 1996, left ear pure tone 
thresholds were 5, 10, 10, 50 and 70 db. at the same 
respective frequencies.  

In a VA audiology examination report dated in January 1998, 
left ear pure tone thresholds were reported as 0, 5, 0, 45 
and 70 db. at 500, 1000, 2000, 3000 and 4000 Hz., 
respectively.  The examiner noted that the veteran had a 
history of unprotected exposure to hazardous military noise.  
She said that the veteran's civilian work history and reserve 
training were identified in the claims file and that some 
history of noise exposure was reported.  She observed that 
the first available post-service hearing tests showed a high 
frequency hearing loss at 3000 to 6000 Hz. in the left ear.  
She noted some discrepancy in threshold data at 4000 Hz. on 
the February 1985 test, as the previous test in 1968 showed 
poorer hearing, but went on to say that the May 1985 test 
showed a decrease in hearing at 4000 Hz. compared to the 1968 
test.  She noted further decreases in left ear hearing at 
later tests.  The audiologist stated that the post-service 
audiology test data did not assist in determining whether 
there was aggravation of the preexisting left ear hearing 
loss during service, as the veteran's records reported 
civilian noise exposure.  She said it was therefore her 
opinion that the evidence was such that no causal 
relationship of the veteran's hearing loss to military 
service could be found with any degree of medical certainty 
and to do so would be purely speculative in nature.  

At the May 2003 hearing and in written statements, the 
veteran has provided a chronological history of his post-
service employment and activities.  He reports that after 
service he went to work as a chemical plant operator for Dow 
Chemical Company where he worked for about 18 months.  He 
states there were some areas of the plant that were noisy, 
but employees were required to wear hearing protection in 
these area or risk job loss.  The veteran has stated that his 
job responsibilities did not require him to spend a great 
deal of time in these areas.  He reports that he later became 
state trooper for 4 years and in that job his noise exposure 
was on the firing range for pistol qualification.  He states 
that hearing protection was required on the range.  In 
addition, he states that when shooting off duty, he always 
wore hearing protection.  

He testified that after working as a state trooper, he did 
some construction work and carpentry, which was mostly 
cabinet making.  He said he was installing cabinets, so the 
noise exposure was from hammers and nails and he did not wear 
ear protection for that.  He testified that he then worked as 
a city police officer in a very small town.  He testified 
that the job was mostly paper work and chasing down stolen 
bicycles.  He said the town did not even have a shooting 
range, and the job did not involve any real noise exposure.  
He testified that he then worked as an industrial mechanic 
for about two years, until 1984.  He said that he worked for 
different companies, and that hearing protection was pretty 
much required.  

He reports that he started for the U.S. Postal Service as a 
clerk in 1984.  There was one letter-sorting machine in the 
building where he worked, and all other work was manual 
handling of mail.  He states that sound level readings in the 
area of the letter-sorting machine showed the sound levels to 
be at 70-72 db. with lower levels in areas away from the 
machine.  He has stated that he transferred to a mechanic's 
position and is currently a safety manager.  

The veteran submitted a December 1998 audiology report from 
St. Anthony's Medical Center along with a report dated in 
December 1998 from Wilfred Leach, M.D.  The report from St. 
Anthony's Medical Center shows left ear pure tone thresholds 
at 5, 15, 15, 50 and 70 db. at 500, 1000, 2000, 3000 and 4000 
Hz., respectively.  

In his report, Dr. Leach reviewed the veteran's audiology 
test results, including the September 1968 service entrance 
examination and post-service audiometric tests from 1985 
onward.  He noted that the veteran reported that he was a 
Morse code operator and used headphones for 11 hours a day 
during months of training and for about 8 hours a day for the 
remainder of service.  In addition, Dr. Leach recounted the 
veteran's history of post service employment and the use of 
ear protection while employed at Dow Chemical Company and 
when on the firing range as a state trooper.  He also noted 
the later history as a postal worker with no exposure to loud 
ambient noise.  

After examination of the veteran, review of his military and 
work history and review of the historical medical records, 
including the showing of the 40 db. hearing loss in the left 
ear at 4000 Hz. in September 1968 prior to service, Dr. Leach 
stated that it would appear that the veteran's hearing 
deteriorated considerably while he was in service and that it 
would appear that there was damage to the inner ear, notably 
the high frequencies, resulting from the veteran being 
exposed to the Morse code sounds.  The diagnosis was noise-
induced hearing loss.  

Based on the foregoing, the Board finds that the elements 
required for service connection have been satisfied.  VA 
examinations in February 1993, September 1996 and January 
1998 as well as the private audiology examination in December 
1998 all showed left ear pure tone thresholds well in excess 
of 40 db. at 4000 Hz., thereby establishing the presence of a 
current left ear hearing loss disability.  

As to whether the preexisting left ear hearing loss was 
aggravated in service, the Board finds credible the veteran's 
testimony and statements regarding his noise exposure in 
service and after service.  His service records confirm he 
was at the Naval Communications Training Center and was a 
cryptologic technician and that a related civilian occupation 
is radio operator.  Further, the veteran has been credible 
and consistent in his descriptions of post service employment 
and use of ear protection in noisy environments after 
service.  There is no indication that the VA audiologist who 
stated that because the veteran's records reported civilian 
noise exposure, the post-service audiology test data did not 
assist in determining whether there was aggravation of the 
preexisting left ear hearing loss during service, considered 
the veteran's statements and testimony concerning his use of 
ear protection, particularly from 1972 when the veteran left 
service to 1985 when the first post service audiometry was 
obtained.  The Board therefore gives greater weight to the 
opinion of Dr. Leach, who in addition to reviewing the 
service and post service audiometric data, also considered 
the matter of the veteran's use of ear protection in noisy 
environments after service.  The Board therefore finds that 
the severity of the veteran's preexisting left ear hearing 
loss increased during service.  

The finding that the veteran's preexisting left ear hearing 
loss increased in severity during service triggers a 
presumption of aggravation under 38 C.F.R. § 3.306.  In order 
to rebut the presumption of aggravation, there must be clear 
and unmistakable evidence that the increase in severity was 
due to the natural progression of the veteran's left ear 
hearing loss.  The only evidence pertaining to the cause of 
the increase in severity of the left ear hearing loss in 
service is Dr. Leach's opinion that there was damage to the 
inner ear from exposure to Morse code sounds in service.  As 
there is no evidence, much less clear and unmistakable 
evidence, that the increase in severity was due to the 
natural progression of the hearing loss, the veteran is 
entitled to the 38 C.F.R. § 3.306 presumption of aggravation.  

The final element for entitlement to service connection is 
the matter of a nexus between the current left ear hearing 
loss and the in-service aggravation of the preexisting 
hearing loss, which is provided by Dr. Leach's diagnosis of 
noise-induced hearing loss and his statement that damage to 
the veteran's inner ear results from exposure to Morse code 
sounds in service.  

In summary, these three factors, that is, the presence of 
current left ear hearing loss disability and the evidence of 
aggravation in service, together with the medical opinion 
relating the veteran's current left ear hearing loss to the 
in-service aggravation of the condition, are all that is 
required to substantiate the veteran's claim.  The appeal may 
therefore be allowed.  


ORDER

Service connection for left ear hearing loss is granted.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



